




EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
the [17] day of [Jan], 2011 by and between Mr Larry Jasinski, a resident of 33
Presidential Drive, Southborough, MA USA 01772 (the “Employee”), and Argo
Medical Technologies, Inc., a Delaware corporation in formation (the “Company”).
WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, upon the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties agree as
follows:
1.
Employment and Term. The Company hereby employs Employee, and Employee hereby
accepts employment with the Company, as Chief Executive Officer of the Company
(the “Position”) for a period commencing on February 15, 2012 (the “Commencement
Date”) and continuing until terminated pursuant to the provisions of Section 9
hereof (the “Term”).

2.Duties. During the Term, Employee shall serve the Company faithfully and to
the best of his ability and shall devote his full time, attention, skill and
efforts to the performance of the duties required by or appropriate for the
Position, and shall (i) observe the Company’s policies and standards of conduct,
as well as customary standards of business conduct, including any standards
prescribed by law or regulation, (ii) perform his duties hereunder in a manner
that preserves and protects the Company’s business reputation, and (iii) perform
such services as may be necessary or beneficial in carrying out any of the
foregoing. As Chief Executive Officer, Employee shall have the responsibility
and authority to direct the worldwide operations of Company and its
international affiliates. Employee will be reporting directly to the Company's
Board of Directors (the "Company's Board") and to such other person(s)
(collectively, the “Designated Person”) who may be designated by the Company
Board from time to time.
3.Other Business Activities. During the Term, Employee will not, without the
prior written consent of the Designated Person in the Designated Person's sole
discretion and except as set forth in Exhibit 3 hereto, engage in any other
business activities, except activities in connection with charitable or civic
activities and serving as an executor, trustee or in other similar fiduciary
capacity; provided, that such activities do not interfere with his performance
of his responsibilities and obligations pursuant to this Agreement.
4.Board Seat. The Company shall recommend to the shareholders of Argo Medical
Technologies Ltd, the parent company of the Company (the "Parent") to amend the
Articles of Association of the Parent such that the Employee shall, by virtue of
his Position, become a member of the Board of Directors of the Parent (the
"Parent Board"). The Company shall also recommend to the stockholders of the
Company that the Employee shall, by virtue of his Position, become a member of
the Company's Board.
5.Compensation. The Company shall pay Employee, and Employee hereby agrees to
accept, as sole compensation for all services rendered hereunder and for
Employee’s covenants provided for in Sections 6, 7 and 8 hereof, the
compensation set forth in this Section 5.
5.1 Base Salary. The Company shall pay Employee a base salary at the annual rate
of Three Hundred and Twenty Five Thousand United States dollars (US $325,000)
(the “Base Salary”). The Base Salary shall be inclusive of all applicable income
and other taxes and charges that are required by law to be withheld by the
Company, are requested to be withheld by Employee, and shall be withheld and
paid in accordance with the Company’s normal payroll practice for its similarly
situated employees from time to time in effect. The Designated Person shall
review the Base Salary on an annual basis and the Company may, in its
discretion, increase the Base Salary following such review, it being agreed that
the intent of the Company is to maintain Employee’s Base Salary at a competitive
level.
5.2 Bonus Program. Employee shall be entitled to an annual bonus (the “Bonus”)
in an amount (inclusive of all applicable income, social security and other
taxes and charges that are required by law to be withheld by the Company), in
the aggregate amount of up to thirty five per cent (35%) of the Base Salary,
based on the achievement of such written individual and corporate annual
measurable objectives (the “Objectives”) as the Company's Board and the Employee
shall mutually determine prior to the beginning of the calendar year for which
such Objectives are set. The Company’s Board and Employee will work together
diligently and in good faith to define such Objectives in a timely manner. The
Board acknowledges that the Objectives must be based on factors reasonably
within Employee’s control.



1

--------------------------------------------------------------------------------






5.3 Stock Options.
5.3.1 Subject to a resolution of the Parent Board, the Parent shall grant to the
Employee (i) an option (the “Option”) to purchase Option Shares, as defined in
Section 5.3.7(C) below and (ii) an additional option (the “Exit Option”) to
purchase the Exit Option Shares as defined in Section 5.3.7(A) below. Such
grants shall occur within forty-five days of Employee’s assumption of the
Position.
5.3.2 Both Option and the Exit Option shall have an exercise price equal to the
fair market value of the ordinary shares of the Parent, as of the date of grant
and as shall be solely determined by the Parent Board in its reasonable
discretion relying on accepted methods of valuation accurately and fairly
applied.
5.3.3 The Option and Exit Option shall be subject to the terms of the Parent
Share Incentive Plan or any other plan approved by the Parent Board (the “Plan”)
and in accordance with an award agreement to be entered into with the Employee
in the form approved by the Parent Board.
5.3.4 Subject to the terms in this Section 5.3, the Option shall be subject to
vesting over a four (4) year period from the date of grant as follows: (i) 25%
(i.e.: 1,720 of the Option Shares) shall be vested one year after the date of
grant, and (ii) 2.0833% (i.e.: 143.3611 of the Option Shares) shall at the end
of each month thereafter - in each case, provided that the Employee continue to
be employed by the Company at the applicable date of vesting.
5.3.5 Notwithstanding Section 5.3.4 above, the following additional vesting
terms will apply under the circumstances provided below:
(A)100% of the then unvested Option shall be automatically vested upon the
occurrence of an Exit Event (as defined in Section 5.3.7(B) below) and the
termination of Employee’s employment within 12 months following such Exit Event
by the Company or the successor company other than a termination for cause (as
defined in Section 9.3.1); or
(B)upon a termination of Employee’s employment by the Company without cause or
by the Employee for Good Reason prior to an Exit Event, any  unvested portion of
the Option and Exit Option which would have vested during the 6 months following
such termination had the Employee remained employed by the Company over such
period will automatically be vested.
5.3.6 Subject to the terms in this Section 5.3, (i) the Exit Option shall be
fully vested and exercisable into shares only in the event of an Exit Event and
provided that the Employee continue to be employed by the Company at such date
of vesting; and (ii) if the Exit Event is an IPO (as defined in Section 5.3.7(C)
below), any sale of shares by Employee shall be subject to any and all
restrictions imposed on sale of shares in connection with the IPO, whether by
the underwriters in such IPO or otherwise.
5.3.7 In this Agreement:
(A) "Exit Option Shares" means 3,441 ordinary B shares of the Parent,
(representing two percent (2%) of the Parent issued and outstanding Share
capital on a as-converted basis on the date of the Third Closing Consummation
Date (as defined in Section 5.3.7(F) hereto)), based on the following vesting
schedule: (i) in the event of an Exit Event in which the consideration to the
shareholders of the Parent shall be greater than Two Hundred Million United
States dollars (US $200,000,000) but lesser than Four Hundred Million United
States dollars (US $400,000,000), then only 50% of the Exit Option shall vest
immediately prior to the Exit Event and immediately thereafter the Exit Option
shall automatically terminate; or (ii) in the event of an Exit Event in which
the consideration to the shareholders of the Parent shall be greater than Four
Hundred Million United States dollars (US $400,000,000) then 100% of the Exit
Option shall vest immediately prior to the Exit Event, or (iii) in the event of
an Exit Event in which the consideration to the shareholders of the Parent shall
be lesser than Two Hundred Million United States dollars (US $200,000,000), then
no portion of the Exit Option shall vest and the Exit Option shall automatically
terminate.
(B) "Exit Event" means (i) a sale of all or substantially all of the assets of
the Parent, (ii) a sale (including an exchange) of all or substantially all of
the shares of the Parent, (iii) a merger, acquisition, consolidation or
amalgamation in which the Parent is not the surviving corporation, (iv) a
reverse merger in which the Parent is the surviving corporation but the shares
of the Parent outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities
and/or cash or otherwise (v) a scheme of arrangement for the purpose of
effecting such sale, merger, acquisition, consolidation or amalgamation, (vi)
such other transaction that is determined by the Parent Board to be a
transaction having a similar effect, or (vii) an IPO.

2

--------------------------------------------------------------------------------




(C)"IPO" means the consummation of the Parent's initial public offering of its
ordinary shares pursuant to an effective registration statement under the US
Securities Act of 1933, as amended, or any equivalent law of another
jurisdiction in any stock exchange.
(D)"Option Shares" means 6,881 ordinary B shares of the Parent, (representing
four percent (4%) of the Parent share issued and outstanding Share capital on a
as-converted basis on the Third Closing Consummation Date).
(E)"Termination Event" means an event of termination of Employee's employment by
the successor company (other than for cause) within six months of the
consummation of the Exit Event.
(F)"Third Closing Consummation Date" means the date on which the Company shall
consummate the Third Closing (as defined in Section 3.4 to the Series C
preferred Share Purchase Agreement entered into by the Company and certain of
its current shareholders on July 26, 2011).
5.3.8 In the event that the Company is divested by the Parent or becomes an
independent entity through other restructuring, and if Employee elects to remain
with the Company, then Employee’s Option and Exit Option shall be granted at the
Company level on terms mutatis mutandis as those set forth above for the Parent
provided that such grant shall provide Employee with accelerated vesting such
that the Option Shares for the Company shall be deemed to have vested as if the
grant of such Option had occurred at the same time as the grant of the Option by
the Parent.
5.4 Fringe Benefits. Employee shall be entitled to participate in any health,
dental, life and disability insurance, 401(k) and other fringe benefit programs
(collectively the “Benefits”) of the Company to the extent and on substantially
similar terms and conditions as are accorded to other US executives of the
Company, it being understood that the Employee’s entitlement to receive benefits
and eligible level of participation will at all times equal or exceed that of
any other Company executive with respect to any current or future Company
benefit program; and provided that health, vision and dental insurance shall be
family plans and shall have international coverage. These plans are subject to
change in the Company’s sole discretion
5.5 Reimbursement of Expenses. The Company shall provide Employee with
reasonable equipment, facilities and support (i.e.: computer, global cell-phone,
and iPad with global communication) which shall be managed within Company
budget, as is typically provided to chief executive officers of companies of
similar valuation and expectations. In addition, Employee shall be reimbursed
for all normal items of travel and entertainment and miscellaneous expenses
reasonably incurred by him on behalf of Company and approved by the Company'
Board (e.g.: housing in Israel where required, computer expenses and cell-phone
expenses) provided that such expenses are documented and submitted to the
Company all in accordance with the reimbursement policies of the Company as in
effect from time to time.
5.6 Vacation and Sick Time. The Employee shall be entitled to a non-accruable
paid vacation equal to 20 business days per calendar year, in accordance with
the Company’s vacation policy as applicable to all of its employees generally.
Vacation shall be taken upon reasonable advance notice to the Company, and at
such times, so as not to interfere with the proper operation of the Company. The
Employee shall be entitled to 13 paid United States holidays (as observed by the
Company), and a reasonable amount of paid time off for illness, injury or
medical treatment.
5.7 Taxes. The Employee shall be responsible for making payment of any
applicable US taxes in connection with the payment and benefits provided in this
Section 5.
6.Confidentiality.
6.1 Employee recognizes and acknowledges that he will obtain Proprietary
Information (as hereinafter defined) of the Company and its affiliated entities
(collectively, the "Company Group") in the course of his employment as an
executive employee of the Company. Employee further recognizes and acknowledges
that the Proprietary Information is a valuable, special and unique asset of the
Company and the Company Group. As a result, Employee shall not, without the
prior written consent of the Company, for any reason either directly or
indirectly divulge to any third-party or use for his own benefit, or for any
purpose other than the exclusive benefit of the Company, any confidential,
proprietary, business and technical information or trade secrets (the
“Proprietary Information”) of the Company or any other Company Group entity
revealed, obtained or developed in the course of his employment with the
Company. Proprietary Information shall include, but shall not be limited to, any
information relating to methods of production, manufacture and research;
computer hardware and software configurations, computer inputs and outputs
(regardless of the media on which stored or located) and computer processing
systems, techniques, designs, architecture, and interfaces; the identities of,
the relationship with, the terms of contracts and agreements with, the needs and
requirements of, and the course of dealing with, the respective Company Group
entities’ actual and prospective

3

--------------------------------------------------------------------------------




customers, contractors, suppliers and regulators; and any other materials
prepared by Employee in the course of his employment by the Company, or prepared
by any other employee, officer, director or contractor of the Company Group for
the Company Group’s customers suppliers or regulators , (including concepts,
layouts, flow charts, specifications, know-how, plans, sketches, blueprints,
costs, business studies, business procedures, finances, marketing data, methods,
plans, personnel information, customer and vendor credit information and any
other materials that have not been made available to the general public).
Nothing contained herein shall restrict Employee’s ability to make such
disclosures during the course of the employment as may be necessary or
appropriate to the effective and efficient discharge of the duties required by
or appropriate for the Position or as such disclosures may be required by law.
Furthermore, nothing contained herein shall restrict Employee from divulging or
using for his own benefit or for any other purpose any Proprietary Information
that is (i) readily available to the general public so long as such information
did not become available to the general public as a direct or indirect result of
Employee’s breach of this Section 6, or (ii) provided to Employee by a third
party without restriction on use or disclosure. Failure by the Company (or any
other Company Group entity) to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.
6.2 All right, title and interest in and to Proprietary Information shall be and
remain solely and exclusively property of the respective Company Group entity.
Employee shall not remove from the Offices/Premises (as defined in Section 6.3
below) any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing Proprietary Information, or
other materials or property of any kind belonging to the Company unless
necessary or appropriate in accordance with the duties and responsibilities
required by or appropriate for the Position and, in the event that such
materials or property are removed, all of the foregoing shall be returned to
their proper files or places of safekeeping as promptly as possible after the
removal shall serve its specific purpose. Employee shall not make, retain,
remove and/or distribute any copies of any of the foregoing for any reason
whatsoever except as may be necessary in the discharge of the assigned duties
and shall not divulge to any third person the nature of and/or contents of any
of the foregoing or of any other oral or written information to which he may
have access or with which for any reason he may become familiar, except as
disclosure shall be necessary in the performance of the duties; and upon the
termination of his employment with the Company, Employee shall return to the
Company all originals and copies of the foregoing (including electronic copies)
then in the possession or control, whether prepared by Employee or by others.
6.3 In this Agreement, "Offices/Premises" shall include Company's offices and
premises, as well as mobile devices such as laptop computers, cell-phones,
tablet computes such as iPad and the like.
6.4 Any reference to the “Company” in this Section 6 shall mean the Company and
its Parent and subsidiaries, individually and collectively, as appropriate in
context.
7.Assignment of Developments
7.1 If at any time or times during Employee’s employment with the Company, he
shall (either alone or with others) make, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(i) relates to the then current business of the Company or any of the products
or services being developed, manufactured or sold by the Company, (ii) results
from tasks assigned by the Company or (iii) results from any use of
Offices/Premises (as defined in Section 6.3 above) or personal property (whether
tangible or intangible) owned, leased or contracted for by the Company --- such
Developments and the benefits thereof shall immediately become solely and
absolutely the property of the Company and its assigns, and Employee shall
promptly disclose to the Company (or any persons designated by it) each such
Development and Employee hereby assigns any rights he may have or acquire in the
Developments, and benefits and/or rights resulting therefrom, to the Company and
its assigns without further compensation and shall communicate, without cost or
delay, and without publishing the same, all available information relating
thereto (with all necessary plans and models) to the Company.
7.2 Upon disclosure of each Development to the Company, Employee will, during
his employment with the Company, and at any time thereafter, at the request and
cost of the Company, sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require
(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore

4

--------------------------------------------------------------------------------




the same; and (ii) to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.
7.3 In the event the Company is unable, after all diligent effort, to secure
Employee’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designate and appoint the Company through its duly authorized
president as his agent and attorney-in-fact, to act for and in his behalf and
stead solely to execute and file any such application or applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent, copyright or other analogous intellectual property protection
thereon with the same legal force and effect as if executed by him.
7.4 Any reference to the “Company” in this Section 7 shall mean the Company and
its Parent and subsidiaries, individually and collectively, as appropriate in
context.
8.Covenant not to Compete.
8.1 Employee shall not, during the Term and for a period of one (1) year after
termination hereof for any reason whatsoever (the “Restricted Period”), do any
of the following directly or indirectly without the prior written consent of the
Company in its sole discretion:
8.1.1 Engage or participate, directly or indirectly, in any business which
offers products or services directly competitive with the products and services
offered by the Company or any other Company Group entity (collectively the
“Business”) as conducted during the Term;
8.1.2 become interested (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent, consultant or otherwise) in any person,
firm, corporation, association or other entity engaged in any business that is
competitive with the Business as conducted during the Term, or become interested
in (as owner, stockholder, lender, partner, co-venturer, director, officer,
employee, agent, consultant or otherwise) any portion of the business of any
person, firm, corporation, association or other entity where such portion of
such business is competitive with the Business as conducted during the Term
(notwithstanding the foregoing, Employee may hold not more than one percent (1%)
of the outstanding securities of any class of any publicly-traded securities of
a company that is engaged in activities competitive with the Business as
conducted during the Term);
8.1.3 solicit or call on, either directly or indirectly, on behalf of a business
competitive with the Business, any (i) customer with whom the Company shall have
dealt at any time during the Term, or (ii) supplier with whom the Company shall
have dealt at any time during the one (1) year period immediately preceding the
termination of Employee’s employment hereunder;
8.1.4 intentionally attempt to influence any supplier, customer or potential
customer of the Company to terminate or modify any written or oral agreement or
course of dealing with the Company on behalf of a business competitive with the
Business; or
8.1.5 influence or attempt to influence any person either (i) to terminate or
modify the employment, consulting, agency, distributorship or other arrangement
with the Company or the Company Group, or (ii) to employ or retain, or arrange
to have any other person or entity employ or retain, any person who has been
employed or retained by the Company or the Company Group as an employee,
consultant, agent or distributor of the Company or the Company Group at any time
during the one (1) year period immediately preceding the termination of
Employee’s employment hereunder.
8.2 Employee acknowledges that he has carefully read and considered the
provisions of this Section 8. Employee acknowledges that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the Business, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits in connection with the payment by
the Company of the compensation set forth in Section 5 to justify such
restrictions, which restrictions Employee does not believe would prevent him
from earning a living in businesses that are not competitive with the Business
and without otherwise violating the restrictions set forth herein.
8.3 Any reference to the “Company” in Section 8.1 above shall mean the Company
and its Parent and subsidiaries, individually and collectively, as appropriate
in context.
9.Termination. Employee’s employment hereunder may be terminated during the Term
upon the occurrence of any one of the events described in this Section 9. Upon
termination, Employee shall be entitled only to such compensation and benefits
as described in this Section 9.
9.1 Termination for Disability.     
9.1.1 In the event of the disability of Employee such that Employee is unable to
perform the duties and responsibilities hereunder to the full extent required by
this Agreement by reasons of illness, injury or incapacity

5

--------------------------------------------------------------------------------




for a period of more than ninety (90) consecutive days or more than one hundred
eighty (180) days, in the aggregate, during any twenty four (24) months period,
Employee’s employment hereunder may be terminated by the Company by written
notice to Employee.
9.1.2 In the event of a termination of Employee’s employment hereunder pursuant
to Section 9.1.1, Employee shall be entitled to receive all accrued but unpaid
(as of the effective date of such termination) Base Salary, Benefits and a
pro-rata amount (as determined in good faith by the Company’s Board) of the
Bonus applicable to the then calendar year. Except as specifically set forth in
this Section 9.1, the Company shall have no liability or obligation to Employee
hereunder by reason of such termination, except that Employee shall be entitled
to receive any payment prescribed under any disability benefits plan in which he
is a participant as an employee of the Company, and to exercise any rights
afforded under any other benefit plan or option plan or award then in effect.
9.2 Termination by Death. In the event that Employee dies during the Term,
Employee’s employment hereunder shall be terminated thereby and the Company
shall pay to Employee’s executors, legal representatives or administrators an
amount equal to the accrued and unpaid (as of the effective date of such
termination) Base Salary, Benefits and a pro-rata amount (as determined in good
faith by the Company’s Board) of the Bonus applicable to the then calendar year.
Except as specifically set forth in this Section 9.2, the Company shall have no
liability or obligation hereunder to Employee’s executors, legal
representatives, administrators, heirs or assigns (or any other person claiming
under or through him by reason of Employee’s death), except that Employee’s
executors, legal representatives or administrators will be entitled to receive
the payment prescribed under any death or disability benefits plan in which he
is a participant as an employee of the Company, and to exercise any rights
afforded under any benefit plan or option plan or award then in effect.
9.3 Termination for Cause.     
9.3.1 The Company may terminate Employee’s employment hereunder at any time for
“cause” upon written notice to Employee. For purposes of this Agreement, “cause”
shall mean:
(A)any material, intentional and uncured breach by Employee of any of the
covenants under Sections 6, 7 and 8 of this Agreement;
(B)Employee has been grossly negligent or has committed willful misconduct in
carrying out his duties hereunder and either continues to be grossly negligent
or commit willful misconduct for a period of, or fails to cure the results of
his gross negligence or willful misconduct within, 30 days after written notice
from the Company to Employee thereof;
(C)conduct of Employee involving any type of (i) repeated or continued
insubordination or disloyalty to the Company after the Company has provided
Employee with a detailed description of the insubordination or disloyalty and
Employee continues with such conduct, or (ii) willful misconduct with respect to
the Company, such as, by way of example fraud, embezzlement, theft or proven
dishonesty in the course of the employment;
(D)conviction of a felony or other criminal act punishable by more than one (1)
year in prison; or
(E)commission by Employee of an intentional tort or an act, in either case
involving moral turpitude or constituting fraud.
9.3.2 In the event of a termination of Employee’s employment hereunder pursuant
to Section 9.3 Employee shall be entitled to receive all accrued but unpaid (as
of the effective date of such termination) Base Salary and Benefits. All Base
Salary and Benefits shall cease at the time of such termination. Employee shall
not be entitled to receive any Bonus (whether or not then earned) for (i) the
then calendar year, and (ii) the calendar year in which the event giving rise to
the termination for “cause” occurred. Except as specifically set forth in this
Section 9.3, the Company shall have no liability or obligation to Employee
hereunder by reason of such termination.
9.4 Termination without Cause.
9.4.1 The Company may terminate Employee’s employment hereunder at any time, for
any reason whatsoever, with or without cause, effective upon the date designated
by the Company upon ninety (90) days (the “Notice Period”) prior written notice
to Employee.
9.4.2 In the event of a termination of Employee’s employment hereunder pursuant
to Section 9.4, Employee shall be entitled to receive (i) all accrued but unpaid
(as of the effective date of such termination) Base Salary, (ii) a lump sum
equal to ninety (90) days of Base Compensation shall be paid to the Employee at
the annualized rate in effect as of the date of Employee is removed from the
Position; and (iii) the Bonus for that year shall be paid to the Employee in an
amount that assumes that any actual achievement of Objectives during the 6 month
period

6

--------------------------------------------------------------------------------




preceding Employee’s removal from the Position (the "Preceding Period") would
have also been achieved during the 6 month period following Employee’s removal
from the Position (the "Following Period") (e.g.: if 50% of the Objectives were
achieved in the Preceding Period, it shall be assumed that 50% of the Objectives
would have been achieved in the Following Period) . In addition, the Company
shall (a) reimburse Employee for any COBRA or other medical, dental and vision
premiums for six (6) months following Employee’s removal from the Position, and
(b) continue Employee’s participation in any other Company employee and
executive benefit programs in effect as of Employee’s removal from the Position,
and with respect to any insurance program available to employees only, reimburse
Employee for the premium or other fees associated with continuation in such
program as a non-employee or in a comparable program if participation as a
non-employee is barred. Except as specifically set forth in this Section 9.4, or
under the terms of any applicable option plan or award, the Company shall have
no liability or obligation to Employee with respect to Employee compensation
hereunder by reason of such termination.
9.4.3 During the Notice Period, Employee shall not be entitled to retain the
Position, and shall cooperate in good faith with the Company in transitioning
the duties of the Position to one or more successors as determined by the
Chairman or the Designated Person.
9.4.4 The Company may, at its sole discretion, in lieu of continuing the
Employee’s employment during the Notice Period (or any part thereof) terminate
the Employee’s employment immediately during the Notice Period by written notice
to the Employee, and pay the Employee the salary, bonus and benefits payable
under Section 9.4.2 and Employee shall have the rights to which he is entitled
under the terms of any applicable option plan or award.
9.5 Termination by Employee without Good Reason.
9.5.1 Employee may terminate Employee’s employment hereunder at any time for any
reason effective upon the date designated by Employee in written notice of the
termination of the employment hereunder pursuant to this Section 9.5; provided
that, such date shall be at least ninety (90) days after the date of such
notice.
9.5.2 In the event of a termination of Employee’s employment hereunder pursuant
to Section 9.5 hereof, Employee shall be entitled to receive all accrued but
unpaid (as of the effective date of such termination) Base Salary and Benefits.
All Base Salary and Benefits shall cease at the time of such termination,
subject to the terms of any benefit plan then in force and applicable to
Employee, provided, that Employee shall nonetheless be entitled to receive a
pro-rata amount of the Bonus on account of the then current year as determined
in good faith by the Company’s Board and provided that any such termination
shall not affect Employee’s rights (other than continued vesting rights) under
the terms of any applicable option plan or award. Except as specifically set
forth in this Section 9.5, the Company shall have no liability or obligation to
Employee with respect to Employee compensation hereunder by reason of such
termination.
9.6 Termination by Employee with Good Reason.
9.6.1 Employee may terminate Employee’s employment hereunder at any time for
Good Reason effective upon the date designated by Employee in his written notice
of termination to the Company. In the event of a termination of Employee’s
employment hereunder for Good Reason, Employee shall be entitled to receive all
amounts Employee would receive for a termination by the Company with or without
cause under Section 9.4. For purposes of this Section, the term Good Reason
shall mean:
A.Reduction in Employee’s Base Salary;
B.Material reduction in benefit programs or benefits including, without
limitation, any loss of or reduction in disability, life, health, dental or
vision insurance coverage;
C.Change in Employee’s position or title or material modification of Employee’s
job responsibilities and authority;
D.Removal from Company Board or Parent Board;
E.Modification of Employee’s compensation plan, including Employee’s Bonus plan;
F.Relocation of Company offices requiring Employee’s relocation or material
increase in commuting time; and
10.Representations, Warranties and Covenants of Employee.
10.1 Employee represents and warrants to the Company that:
10.1.1 There are no restrictions, agreements or understandings whatsoever to
which Employee is a party which would prevent or make unlawful Employee’s
execution of this Agreement or Employee’s employment hereunder, or which is or
would be inconsistent or in conflict with this Agreement or Employee’s
employment hereunder, or would prevent, limit or impair in any way the
performance by Employee of the obligations hereunder; and

7

--------------------------------------------------------------------------------




10.1.2 Employee has disclosed to the Company all contractual restraints,
confidentiality commitments or other employment restrictions that he has with
any other employer, person or entity.
11.Survival of Provisions. The provisions of this Agreement set forth in
Sections 6, 7, 8, 10, 11, 17 and 20 hereof shall survive the termination of
Employee’s employment hereunder for any reason whatsoever.
12.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided that
Employee may not make any assignments of this Agreement or any interest herein
by operation of law or otherwise, without the prior written consent of the
Company.
13.Notice. Any notice hereunder by either party shall be given by personal
delivery or by sending such notice by certified mail, return-receipt requested,
or telecopied (by fax, scanned pdf document, or email, in each case with
confirmation of delivery), addressed or telecopied, as the case may be, to the
other party at its address set forth below or at such other address designated
by notice in the manner provided in this section. Such notice shall be deemed to
have been received upon the first business day following confirmed delivery.
If to Employee - at the address then used for payroll purposes or the business
and fax email address of Employee, if Employee is still employed by the Company,
or such successor addresses as the Employee may from time to time provide to the
Company by written notice; and
If to the Company - at the Company's then address to the attention of Chairman
of the Company's Board or the business and fax email address of the Chairman
provided by the Company.
14.Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature between the parties hereto relating to the
employment of Employee with the Company. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.
15.Waiver. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement. Any waiver must be in writing to be effective.
16.Governing Law. This Agreement shall be construed and enforced in accordance
with the substantive laws of the State of Delaware, without regard to the
principles of conflicts of laws of any jurisdiction.
17.Invalidity. If any provision of this Agreement shall be determined to be
void, invalid, unenforceable or illegal for any reason, the validity and
enforceability of all of the remaining provisions hereof shall not be affected
thereby. If any particular provision of this Agreement shall be adjudicated to
be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
amendment to apply only to the operation of such provision in the particular
jurisdiction in which such adjudication is made; provided that, if any provision
contained in this Agreement shall be adjudicated to be invalid or unenforceable
because such provision is held to be excessively broad as to duration,
geographic scope, activity or subject, such provision shall be deemed amended by
limiting and reducing it so as to be valid and enforceable to the maximum extent
compatible with the applicable laws of such jurisdiction and such amendment such
be applicable with respect to all other jurisdictions.
18.Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.
19.Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and legal
holidays recognized in the jurisdiction of the sending or receiving party;
provided that, if the final day of any time period falls on a Saturday, Sunday
or day which is a legal holiday in the location of the principal place of
business of the Company, then such final day shall be deemed to be the next day
which is not a Saturday, Sunday or legal holiday.
20.Specific Enforcement; Extension of Period. Employee acknowledges that the
restrictions contained in Sections 6, 7 and 8hereof are reasonable and necessary
to protect the legitimate interests of the Company and its affiliates and that
the Company would not have entered into this Agreement in the absence of such
restrictions. Employee also acknowledges that any breach by him of Sections 6, 7
and 8 hereof may cause continuing and irreparable injury to the Company for
which monetary damages might not be an adequate remedy. In the event of such
breach by Employee, the Company shall have the right to enforce the provisions
of Sections 6, 7 and 8of this Agreement by seeking injunctive or other relief in
any court, and this Agreement shall not in any way limit remedies of law or in
equity otherwise available to the Company.

8

--------------------------------------------------------------------------------




21.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument. Signatures on this document
transmitted through pdf or facsimile shall be deemed and may be relied on as
originals for all purposes.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.


/s/ Jeff Dykan
/s/ Larry Jasinski
Argo Medical Technologies, Inc.
Larry Jasinski
By: ________________________
Name: Jeff Dykan
          Title: Chairman
 






















































9

--------------------------------------------------------------------------------








Exhibit 3
Permitted Engagement




1.
Continuation of role as a Board Member of LeMaitre Vascular, Chair of the Comp
Committee and on the Audit committee.

2.
Transition into a role as Chairman with Soteira Inc. for the purposes of a
transition during the sale of the company and to allow ongoing advice as needed.
This may not interfere with any duties with Argo and must be conducted in off
hours or as vacation time. Such activity shall terminate no later than March
31,2012, and such period may be extended by mutual consent of the Employee ands
the Chairman of the Board.

3.
Roles on any other independent boards subject to approval of the Board of
Directors of Argo.






10